Dickson, J.
The plaintiff, relator, complains that the defendant, a police court clerk, has refused to permit him to be a surety on a bond in said court.
At the hearing it was admitted that the financial responsibility of the plaintiff was ample. The only reason given for the refusal was that the plaintiff was a professional bondsman, i. e., one who was willing and did sign the bonds of accused persons ■for hire.
Whenever the right to bail exists, the duty to accept is inviolable. The right exists when and because,
“All persons shall be bailable by sufficient sureties, except for capital offenses when the proof is evident or the presumption great.” (Bill of Rights, Article I, Section 9.)
The presumption of innocence and the right to bail go hand in hand and are twins — and sacred.
The duty in the officer with authority to accept bail begins and ends with the efficiency of the bond in form, and its suffi*199eiency is pecuniary value. He is not allowed to exercise any discretion as to the reputation, character, morals, standing, polities, religion or color of the signer. He must exercise this duty promptly and without prejudice or favor and impartially — and without fear or influence. When such an officer has acted thus, then only has he done his duty. Any alleged evil arising from accepting the professional bondsman does not concern him. No one signs another’s bond without oonsideration. The consideration is always some form of friendship or money. The stranger within the gate must hire the bondsman. The hired bondsman may be even more worthy than the volunteer — undoubtedly his risk is usually the greater.
The writ will.be granted.